Title: From John Adams to the Marquis of Carmarthen, 18 May 1786
From: Adams, John
To: Carmarthen, the Marquis of


     
      [My] Lord
      Grosvenor Square May 18. 1786
     
     I do myself the Honour of transmitting to your Lordship herewith inclosed, an Act of the United States of America in Congress assembled, the 13th. of October 1785. together with Sundry other Papers relative to the Boundary Line, between the United States, and his Majestys late Province of Nova Scotia, part of which is now called New Brunswick
     It is Still fresh in the Recollection of every Person who was concerned in the Negotiation of the late Peace, that Mitchells Map, was made use of by the British and American Plenipotentiaries; and the River St Croix, was marked out on that Map as there delineated for the Boundary: which Circumstance alone, it is hoped, will be Sufficient to determine all questions which may have been raised, concerning So recent a Transaction.
     In former Controversies between the Crowns of Great Britain and France, concerning the Boundary between the late Province of Massachusetts Bay and Nova Scotia, it had been often contended by the British Ministers and Commissaries that the River St Croix, was a River Still further Eastward, than the Easternmost of those three which fall into the Bay of Passamaquaddi; but never once admitted to be a River more westerly. So that the Plenipotentiaries at the Peace, on both Sides had Reason to presume, that when they fixed on the St. Croix Surveyed by Mitchel, and laid down by him on his Map, there never could afterwards arise any Controversy concerning it. Yet it Seems, My Lo[rd] that a Number of his Majestys Subjects have crossed over this River, and Settled in the Territory of the United States, an Encroachment, in which they cannot be Supposed to be countenanced by his Majestys Government.
     Difficulties of this kind, if early attended to, are easily adjusted, and I Shall be ready at all times to enter into Conferences, that every Point may be discussed and all Uneasiness prevented. but while new Maps are every day made and old ones coloured according to an erroneous Idea, a foundation may be laid, for much future Evil, both to Nations and Individuals
     I am, my Lord, your Lordships / most obedient, and most humble / servant
     
      John Adams.
     
    